Per Curiam: This is an appeal from the judgment of the Superior Court of Cook County, rendered upon the application of the collector of the city of Chicago, upon a special assessment warrant for the opening of a street sixty-six feet wide, from West Madison Street to West Twelfth Street, properly described in the proceedings. Under an objection to the recovery of the judgment, made on behalf of appellant to that effect, evidence was introduced showing that the same street had been opened to the width of sixty feet, with a ditch on both sides, for the period of three years before these proceedings. This evidence was given by an unimpeached witness, and stands upon the record un'contradicted. Prima facie, it constituted a defense. The collector was unauthorized to apply for judgment. The judgment must be reversed and the cause remanded. Judgment reversed.